Case 1:19-cv-00145-ER Document 72 Filed 07/12/19 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TROIKA MEDIA GROUP, INC., TROIKA-MISSION
HOLDINGS, INC., MISSIONCULTURE LLC, MISSION- Civil Action No.:
MISSION-MEDIA HOLDINGS LIMITED, MISSION- 19-cv-00145 (ER)
MEDIA LTD.,and MISSION MEDIA USA INC.,

Plaintiffs,

-- against --

NICOLA STEPHENSON, JAMES STEPHENSON,
and ALLMAC LLC,

Defendants.

 

REPLY MEMORANDUM OF LAW

Respectfully submitted,

Feder Kaszovitz, LLP
Attorneys for the Plaintiffs

    

Murray L.@kala, Esq.
845 Third Avenue

New York, N.Y. 10022-6601
(212) 888-8200
mskala@fedkas.com
Case 1:19-cv-00145-ER Document 72 Filed 07/12/19 Page 2 of 4

I. Concurrent Representation: Mr. Rieger contends that the November 7, 2018
invoice to Mission Media USA, Inc. and the accompanying Description of Services (Ex.E to B.
Robins Aff.) (ECF No. 64) was a “mistake,” and therefore there was no concurrent
representation — its Engagement Letter' and invoices notwithstanding (Exs.B, C, D, and E to B.
Robins Aff.).? No details of how such alleged mistake happened are provided. (See
accompanying affirmation of Michael Tenore) (“Tenore Aff.”).

The Description identifies the Law Firm’s communications in October 2018 with
“Helen” (Helen Croft) who, by her 2016 Service Agreement (Ex. A, Tenore Aff.), was
designated a director and, both before and after the June 2018 acquisition, was Chief Operating
Officer and counsel to the plaintiff Mission Entities, who continued to be her Employer.
Following the acquisition, Helen was responsible for general corporate matters involving the
Mission Entities including with respect to post-closing acquisition matters.

At no time did the Company have any knowledge or reason to believe that Helen was
working with the Law Firm adverse to the Company’s best interests -- that she and the Law Firm
were apparently plotting with the Stephensons against the Company. That not only violated her
fiduciary duties and duties of confidentiality (aided and abetted by the Law Firm) but violated
her contractual duties as well — duties which specifically required her to report any disloyalty to
the Company. (Tenore Aff. fn. 1 Ex. A, §3.1.10).

II. Professional and Tortious Misconduct: If the Law Firm was not providing the

ordinary, “business as usual” post-acquisition type services for the Company (as it described)

 

* The Law Firm’s cavalier and dismissive treatment of its own engagement letter contravenes its legal significance
and the requirement that it be with its “client.” 22 NYCRR 1215.1. Under the Law Firm’s contention, it not only
violated this rule but billed the Mission Entities for work not performed for them.

? Maiden Lane v, Beck, 2019 WL 2417253 (S.D.N.Y. 2019) is inapposite since neither of the concurrent clients,
who were co-plaintiffs in the case, sought to disqualify the law firm. Rather, it was the non-client defendant that
sought disqualification. Unlike here, “(the two plaintiffs’) interests [are not] irreconcilably adverse. Rather, each, at
core, has a predominant interest—synchronous with each other’s... .” 2019 WL 2417253 at *3.
Case 1:19-cv-00145-ER Document 72 Filed 07/12/19 Page 3 of 4

what was it doing dealing directly with a senior Company executive against the Company’s
interests? The Law Firm had no right to aid and abet Helen to violate her fiduciary and
contractual duties in order to obtain confidential information and to plot against the Company’s
best interests.’ Also, if as it now belatedly claims, the Law Firm was not continuing to represent
the Company post-closing, again their Engagement Letter and invoices notwithstanding, they
would not have been able to deal with Helen directly on acquisition matters without consent of
the Withers Law Firm which they knew had represented Troika in the acquisition.’

Ill. | Successor Representation: The contention that the Law Firm never represented
the Mission Entities is clearly belied by the Engagement Letter and its invoices. If the Mission
Entities had no interest in the acquisition transaction there would have been no legitimate basis
for their paying the Law Firm substantial legal fees and transaction expenses. The cash would
have remained as an asset on their balance sheets when acquired by Troika. Consistent with the
Engagement Letter, as counsel for the Mission Entities, the Law Firm had direct duties to its
client, the Mission Entities, including making sure that their assets were not being pilfered, that
there were no issues with respect to their employees, landlord, creditors, etc., that they were
properly organized, qualified and operating in accordance with law.°

IV. No Waiver: When the Company requested back-up information in January 2018
about the Law Firm’s services and invoices (Ex. Q), there was no reason to believe that the Law
Firm worked with Helen with regard to anything but normal (non-adversarial) post acquisition

activities.

 

? RPC 8.4 provides that “A lawyer or law firm shall not: ... (c) engage in conduct involving dishonesty, fraud,
deceit or misrepresentation ... .”

“RPC 4.2(a) bars an attorney from communicating with a represented party. See generally Trimper v. Terminix int’!
Co., 82 F. Supp.2d 1 (N.D.N.Y. 2000); Anonymous v. Anonymous, 62 Misc.3d 289, 87 N.Y.S.3d 487 (Sup.Nass.
2018),

* The Law Firm ignores that Helen was a contractually designated director of Mission Limited (Tenore Aff. fn. 1,
Ex. A §3.1.1) thus contradicting that the defendants were the only persons interested in the Mission Entities.
Case 1:19-cv-00145-ER Document 72 Filed 07/12/19 Page 4 of 4

Had the Company known that the Law Firm was conspiring with the Stephensons
together with Helen,° in a dispute directly related to the acquisition, it would have immediately
objected to the Law Firm’s representation of the Stephensons (and fired Helen and the
Stephensons on the spot). Certainly, without this knowledge there could never be a knowing and
intelligent waiver of the Law Firm’s conflict of interest or of its clandestine tortious and
professional misconduct -- both of which requires its disqualification. The “argument that
Plaintiffs waived their right to assert an ethical violation based on the passage of time finds no
support in the case law or common sense. Time does not heal all wounds, nor make good a
breach of the attorney-client relationship.” Trimper, supra, 82 F. Supp.2d at 5. And this is
especially true where the Company did not, until well after the lawsuit started, have the pertinent
facts.

V. Ought To Be A Witness: Given the Law Firm’s active role in the concealed
breaches of fiduciary duty and knowledge of the motives, origins and objectives of the dispute
between the parties, they undoubtedly will be a key witness in the arbitration,’

VI. Production of Billing Records: Under the circumstances, the Law Firm should be

required to produce the billing records demanded by plaintiffs.

Xo/MLS/Troika/Reply Memo of Law 7,111.19

 

° Significantly, the opposition papers make no mention whatsoever of Helen or its direct dealings with her while she
was presumed to be a trusted senior level executive of the acquired Mission Entities.
” The contention that the Law Firm cannot be a witness (Opp. MOL p. 9, fn. 11) because of privilege is wrong given

that communications were on the Company's server and by the fact that, according to the Law Firm, Helen was not
their client.
